COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-193-CV
 
 
DESA
HEATING, LLC                                                            APPELLANT
 
                                                   V.
 
KBK
FINANCIAL, INC., HEARTLAND                                        APPELLEES
U.S.A., L.L.C., SAM L.
DRYER, U.S. 
PRODUCTS, INC., AND
AMERICAN 
CABINET MANUFACTURING,
L.L.C.
 
                                                 AND
 
AMERICAN
CABINET MANUFACTURING,                               APPELLANTS
L.L.C. AND HEARTLAND
U.S.A., L.L.C.
 
                                                   V.
 
KBK
FINANCIAL, INC. AND DESA HEATING, LLC                       APPELLEES
 
                                               ----------
            FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                                MEMORANDUM OPINION[1]
                                               ----------




We have considered ADESA Heating, LLC=s Motion To Dismiss Appeal As To KBK Financial, Inc.@  
The motion is GRANTED.  Appellant DESA Heating, LLC=s appeal as to appellee KBK Financial, Inc. is dismissed.  The appeal of DESA Heating, LLC shall
hereafter be styled ADESA
Heating, LLC v. Heartland U.S.A., L.L.C., Sam L. Dryer, U.S. Products, Inc.,
and American Cabinet Manufacturing, L.L.C.@
 
PER CURIAM
 
 
PANEL
A:  CAYCE, C.J.; LIVINGSTON and MCCOY,
JJ.
 
DELIVERED:  August 16, 2007




[1]See Tex. R. App. P. 47.4.